Citation Nr: 1007616	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-28 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a back disability, 
claimed as secondary to service-connected postoperative 
status of pilonidal cyst and/or posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to February 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2002 rating decision in which the RO denied 
service connection for a back disability and for PTSD, each 
claimed as secondary to service-connected postoperative 
status of pilonidal cyst.  The Veteran filed a notice of 
disagreement (NOD) with regard to both issues in May 2003 .  
Subsequently, in a September 2003 rating decision, the RO 
granted service connection for PTSD and assigned an initial 
30 percent rating, effective September 21, 2000.  As the 
matter of service connection for PTSD was, thus resolved, in 
July 2005, the RO issued a statement of the case (SOC) onll7 
on the  claim for service connection for a back disability.  
The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in September 2005.

In January 2008, the Board remanded the claim on appeal  to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the AMC continued the denial of the claim (as 
reflected in a December 2009 supplemental SOC (SSOC)) and 
returned the appeal to the Board for further consideration.

In February 2010, the Veteran's representative submitted 
additional evidence directly to the Board, along with a 
waiver of initial RO consideration of the evidence.  See 
38 C.F.R. § 20.1304 (2009).

For the reasons expressed below, the matter on appeal is, 
again,  being remanded to the RO via the AMC in Washington, 
DC.  VA will notify the Veteran when further action, on his 
part, is required.

As a final preliminary matter, the Board notes that, in a 
statement dated in September 2006, the Veteran indicated he 
did not agree with an October 2005 rating decision, in which 
the RO, inter alia, denied service connection for peripheral 
nerve damage and for a neck disability, and asked that the RO 
perform a new review and reconsider its decision.  As the RO 
has not addressed theses matters, they are not properly 
before the Board; hence, they are  referred to the RO for 
appropriate action.


REMAND

Unfortunately the Board finds that further RO action on the 
claim on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on this 
matter.

In a September 2003 rating decision, the RO granted service 
connection for PTSD as secondary to service-connected 
postoperative status of pilonidal cyst and sinuses.  Several 
VA outpatient treatment records reflect that the Veteran 
thrashes and throws himself out of bed while sleeping and 
during nightmares.  An August 2003 PTSD examiner stated that 
it is as likely as not that the symptoms the Veteran is 
experiencing, including numbing, avoidance, and nightmares, 
are connected to the surgical procedure(s) that the Veteran 
underwent in the military for which he is service connected.  
In a July 2006, a VA nurse practitioner indicated that the 
Veteran's current low back pain is a result of his sleep 
difficulties due to his service-connected PTSD.  While pain, 
alone, without evidence of underlying pathology, does not 
constitute a disability for VA purposes (see Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999)) the Board notes that a 
February 2005 x-ray of the lumbar spine reveals calcification 
(degenerative joint disease) at L4-L5.

In light of the above, in January 2008 , the Board remanded 
the claim  for a VA examination to obtain a medical opinion 
to resolve whether the Veteran currently suffers from a back 
disability, and, if so, the medical relationship, if any, 
between the disability and his service-connected 
disability/ies.   The Board requested that the  examiner 
perform all indicated tests and studies.  Additionally, the 
examiner was requested to discuss the August 2003 VA PTSD 
examiner's opinion and the July 2006 VA nurse practitioner's 
statement.

The Veteran underwent the requested VA examination in 
November 2009.  Unfortunately, while the examiner stated that 
he reviewed the claims file, he did not specifically address 
the evidence of record that is favorable to the Veteran's 
claim (i.e., the August 2003 VA PTSD examiner's opinion and 
the July 2006 VA nurse practitioner's statement).

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

Under these circumstances, the Board has no alternative but 
to, again, remand this matter to the RO, via the AMC, for 
compliance with the actions requested in the prior remand 
pertinent to the medical opinion obtained.  Accordingly, the 
Veteran's entire claims file should be forwarded to the 
examiner who examined the Veteran and prepared the 
November 2009 examination report for an addendum opinion 
addressing the noted evidence.  The RO should only arrange 
for the Veteran to undergo further examination if the prior 
examiner is not available, or cannot provide the requested 
opinion without first examining the Veteran.

If  further examination of the Veteran is deemed warranted,  
Veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may result in 
denial of the claim for service connection for hearing loss 
(as the original claim will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Prior to obtaining further medical opinion, the RO should 
obtain and associate with the claims file all outstanding, 
pertinent, VA medical records.  The claims file currently 
includes treatment records from the Boston VA Healthcare 
System, dated from June 1997 to September 2009.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from identified facilities, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009) as regards requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, 
and that the record before the physician is complete,  the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The RO's letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  For 
the sake of efficiency, the RO's adjudication of the claim 
should include  consideration of the additional evidence  
submitted directly to the Board in February 2010, 
notwithstanding the waiver of initial RO consideration of 
that evidence. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Boston 
VA Healthcare System all outstanding 
records of evaluation and/or treatment for 
the Veteran's back, since September 2009.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
from each contacted have been associated 
with the claims file, the Veteran's entire 
claims file should be forwarded to the 
examiner who examined the Veteran in 
September 2009 for an addendum opinion 
that addresses whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that any present 
back disability (a) was caused, or (b) is 
aggravated by any or all of the Veteran's 
service-connected disabilities, to include 
residuals of postoperative status of 
pilonidal cyst and sinuses and/or PTSD.  
If aggravation of the nonservice-connected 
disability by the nonservice-connected 
disability is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation..  In rendering the requested 
opinion, the examiner should specifically 
consider and discuss the August 2003 VA 
PTSD examiner's opinion and the July 2006 
VA nurse practitioner's statement.  In 
particular, the examiner should discuss 
whether the Veteran's falling out of bed 
as reflected in VA treatment records has 
resulted in a back disability due to any 
or all of the veteran's service-connected 
disabilities.

If the prior examiner is not available, or 
is unable to provide the requested opinion 
without examining the Veteran, the RO 
should arrange for the Veteran to undergo 
VA spine examination, by an appropriate 
physician, to obtain the above-requested 
medical opinion. The entire claims file 
must be made available to the physician 
designated to examine the Veteran, and the 
examination report should include 
discussion of the Veteran's s documented 
medical history and the Veteran's 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The physician should set forth all 
examination findings (if any), along with 
the complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to him \by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence (to 
include that submitted directly to the 
Board in February 2010) and legal 
authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


